DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I (claims 1-5) in the reply filed on 09/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the size is a length of any one of the second metal sheets”. The limitation is indefinite because it is unclear what “the size” refers to in the claim. For example, if “the size” refers to “a size of the i-th reflecting element” of claim 1 and if so, it is unclear how to total size of the reflecting element equals the length of any one of the second metal sheets. It is unclear if “the size” refers to the second metal sheets which if so, would be a circular definition which does not further define the size of the second metal sheet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200381839 A1 (hereinafter “Shahvirdi”).
	Claim 1: Shahvirdi teaches an electromagnetic wave reflecting structure (e.g., see FIGS. 6-19), adapted for guiding an electromagnetic wave emitted from an electromagnetic wave source (e.g., see WR in FIG. 17, 1802 in FIG. 18) to be reflected at a reflected wave pointing angle (as shown), the electromagnetic wave being incident at an incident wave pointing angle and having an operating frequency (e.g., see Para. 44), the electromagnetic wave reflecting structure comprising: a substrate (e.g., see substrate) having a surface on which a reference point is defined (e.g., see Para. 44-45); and a plurality of reflecting elements (e.g., see any one of reflector elements in Figures) disposed on the surface; wherein a reflection phase shift of the i-th reflecting element among the reflecting elements is related to a coordinate location of the i-th reflecting element with respect to the reference point, an wave number at the operation frequency, the reflected wave pointing angle, and an incident distance of the electromagnetic wave source to the i-th reflecting element (e.g., see Paras. 44-48 describing reflection phase is related to coordinates, angle, distance and frequency/wave number); wherein a size of the i-th reflecting element among the reflecting elements is related to the reflection phase shift of the i-th reflecting element on the substrate and a reflection phase of any one of the reflecting elements at the operating frequency (e.g., as described in Paras. 44-48, the size of each element and shape and dimensions are related to the desired reflection phase shift).
	Claim 2: Shahvirdi teaches the electromagnetic wave reflecting structure as claimed in claim 1, wherein the reflection phase shift of the i-th reflecting element on the substrate and the incident distance of the electromagnetic wave source to the i-th reflecting element are obtained by the following formulas: [as claimed], (see Eq. 1 at Para. 47) wherein (x, , y,) is the coordinate location of the i-th reflecting element relative to the reference point, ΦR(x,, y,) is the reflection phase shift of the i-th reflecting element, k is a wave number at the operating frequency, (θB , ΦB) is the reflected wave pointing angle, d, is the incident distance of the electromagnetic wave source to the i-th reflecting element, (xF, yF, ZF) is a spatial coordinate location of the electromagnetic wave source relative to the reference point, and N is a nature number (di in Eq. 1 being incident distance of source to i-th cell, see Para. 47).
Claim 5: Shahvirdi teaches the electromagnetic wave reflecting structure as claimed in claim 1, wherein each reflecting element is selected from the group consisting of two spaced circular metal sheets arranged concentrically, three spaced rectangular metal sheets, one rectangular metal sheet (e.g., see FIGS. 6-7), one horseshoe-shaped metal sheet and two L-shaped metal sheets that are arranged at intervals and surround a square metal sheet, and a square metal sheet surrounding another square metal sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Novel Dual-Band and Dual-Polarized Reconfigurable Reflectarray Antenna Element” by Shun-Cheng Tian (hereinafter “Tian”), of prior art (See IDS and NPL reference filed 08/25/2022).
Claim 3: Shahvirdi does not explicitly teach the electromagnetic wave reflecting structure as claimed in claim 1, wherein each reflecting element includes two first metal sheets and two second metal sheets, each first metal sheet has a horseshoe shape, the first metal sheets are arranged facing each other to form a rectangle, a first spacing is defined between the first metal sheets, each second metal sheet is substantially rectangular, the second metal sheets are arranged side by side between the first metal sheets, a second spacing is defined between the second metal sheets, and the size is a length of any one of the second metal sheets.
However Tian teaches wherein each reflecting element includes two first metal sheets and two second metal sheets, each first metal sheet has a horseshoe shape, the first metal sheets are arranged facing each other to form a rectangle, a first spacing is defined between the first metal sheets, each second metal sheet is substantially rectangular, the second metal sheets are arranged side by side between the first metal sheets, a second spacing is defined between the second metal sheets, and the size is a length of any one of the second metal sheets (see annotated FIG. 1 of Tian below).

    PNG
    media_image1.png
    366
    540
    media_image1.png
    Greyscale

Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the design of the reflectarray element of Tian in the invention of Shahvirdi to utilize the properties of the elements as taught by Tian offering wide dual-band frequency operation of 4.2 GHz and 6.5 GHz and able to achieve a 300-degree phase shift at these frequencies as explained by Tian as would be desired for an application of a reflectarray element for these frequencies.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 106207468 (Tian) teaches a dual polarized beam controllable reflectarray antenna with double frequencies.
US 20130099990 A1 (Bresciani) teaches a reflector array with crossed polarization compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845